Citation Nr: 1715240	
Decision Date: 05/05/17    Archive Date: 05/11/17

DOCKET NO.  10-34 765	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), a cognitive disorder not otherwise specified (NOS), and depression, and to include as secondary to service-connected sleep apnea.

2.  Entitlement to service connection for gastroesophageal reflux disease (GERD).

3.  Entitlement to an evaluation in excess of 10 percent for degenerative joint disease with spinal canal stenosis, lumbago, and spondylosis of the lumbar spine ("lumbar spine disability").  

4.  Entitlement to an evaluation in excess of 10 percent for onychomycosis and tinea pedis of the feet ("bilateral foot disability").  

5.  Entitlement to a compensable evaluation for a history of hepatitis C with elevated liver enzymes.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1983 to October 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in August 2006 and January 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

In a June 2016 rating decision, the RO increased the evaluations of the low back disability and the bilateral foot disability of the skin to 10 percent each.  The United States Court of Appeals for Veterans Claims (Court) has held that a rating decision issued subsequent to a notice of disagreement which grants less than the maximum available rating does not "abrogate the pending appeal."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, those matters remain in appellate status.

In April 2015, the Board remanded this case for further evidentiary development.  The requested development was completed, and the case has now been returned to the Board for further appellate action.  

A total disability rating based on individual unemployability (TDIU) claim is part of a claim for a higher rating when such claim is raised by the record or asserted by the Veteran.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, the Veteran did not assert such a claim and the record does not raise it.  See e.g. October 2015 VA PTSD examination showing the Veteran employed.
The issues of service connection for an acquired psychiatric disorder, service connection for GERD, the evaluation of hepatitis C, and the evaluation of the lumbar spine disorder are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran's skin disability of the feet and groin was manifested by no scarring or disfigurement, covered less than 20 percent of the entire body and less than 20 percent of exposed areas affected, and was not treated with topical or systemic medications during the appeal period.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for onychomycosis of the feet and groin and tinea pedis of the feet have not been met. 38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7813-7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

The duty to notify in this case was satisfied by letters sent to the Veteran in April 2006 and January 2009.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The claims were last adjudicated in June 2016.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In that regard, the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements have been associated with the record.  

Pursuant to the April 2015 Board remand directives, in October 2015, VA afforded the Veteran an examination to assess the severity of his bilateral foot disability.  The Board finds this examination to be adequate to address the current severity of the disability.  The VA examiner reviewed the evidence of record, considered the Veteran's history and statements, and described the disability in such detail as to allow for sufficient rating of it.  Therefore the Board finds that the Veteran has been provided an adequate medical examination in conjunction with his claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

The April 2015 Board remand directives stated that to the extent possible the skin examination should be scheduled during an active phase or flare-up of the Veteran's skin disorder.  As noted below, the October 2015 examination showed active disease present.  Accordingly, the examination substantially satisfied this remand directive.  Other remand directives ordered the AOJ to obtain outstanding treatment records.  In compliance with this directive, the AOJ associated with the claims file VA medical records.  Additionally, in April 2015, the AOJ sent a letter to the Veteran asking him to identify any treatment he has obtained with respect to his disability, along with medical record authorizations.  The Veteran has not identified any such treatment nor submitted authorizations.  Accordingly, the Board finds that the RO substantially complied with the Board's remand instructions.  See Donnellan v. Shinseki, 24 Vet. App. 167, 176 (2010) ("It is substantial compliance, not absolute compliance, that is required" under Stegall v. West) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999)).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Evaluation of Onychomycosis and Tinea Pedis of the Feet

The Veteran's bilateral foot disorder of the skin is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.118, Diagnostic Codes 7813-7806.  Under Diagnostic Code 7813, dermatophytosis (ringworm: of body, tinea corporis; of head, tinea capitis; of feet, tinea pedis; of beard area, tinea barbae; of nails, tinea unguium; of inguinal area (jock itch), tinea cruris), is rated on the basis of disfigurement of the head, face, or neck (Diagnostic Code 7800); scars (Diagnostic Codes 7801, 7802, 7803, 7804, or 7805); or dermatitis (Diagnostic Code 7806), depending upon the predominant disability.  38 C.F.R. § 4.118, Diagnostic Code 7813. 

The evidence of record reflects that the Veteran's condition did not result in disfigurement of the head, face, or neck, or cause scarring or disfigurement.  He has not contended otherwise.  As such, the Board finds that Diagnostic Code 7806 is most applicable in this case. 

Diagnostic Code 7806 provides that where there is less than 5 percent of the entire body or less than 5 percent of exposed areas affected, and; no more than topical therapy required during the past 12-month period, a noncompensable evaluation is warranted.  When at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; intermittent systemic therapy such corticosteroids or immunosuppressive drugs are required for a total duration of less than six-weeks during the past 12-month period, a 10 percent rating is assigned.  Where there is 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs are required for a total duration of six weeks or more, but not constantly, during the past 12-month period, a 30 percent rating is assigned.  Where there is more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs are required during the past 12-month period, a 60 percent rating is assigned.  38 C.F.R. § 4.118.  

A January 2007 VA examination report reflects a history of symptoms of itching, and treatment with Vaseline lotion, which is neither a corticosteroid nor an immunosuppressive treatment.  Much of the examination report focused on musculoskeletal issues of the feet, including the statement that the Veteran was unable to walk more than a few yards.  On inspection, the examiner reported mycotic changes of the great toenail and moccasin type markings of chronic onychomycosis of the feet.

An October 2015 VA examination report reflects diagnoses of tinea pedis and tinea cruris.  At the time of the examination, the Veteran reported a history of fungal infection of the big toes and little toes of both feet for 25 years.  He also reported scaling of skin of the feet, and a skin rash of the groin for many years.  He reported using a cream, the kind of which he did not know, in 2002, prior to the appeal period, without much benefit.  Itching was present.  

The examiner described the disability as moderate onychomycosis of the right big toe and fifth toe.  There was severe onychomycosis of the left big toe and little toe.  There was scaling of the skin of both feet, and scaling of web spaces with maceration of skin between the fourth and fifth toes.  The skin of the groin was dark and scaly.  No other skin lesions were found.  The examiner found the Veteran had not been treated with oral or topical medications in the prior 12 months.  The total body area affected was found to be 5 percent to less than 20 percent.  No exposed area was found to be affected.
Service treatment records show treatment for chronic onychomycosis for which antifungal cream was prescribed.  No oral medications were prescribed.

Based on the foregoing, the Board finds that an evaluation in excess of 10 percent is not warranted.  In that regard, a preponderance of the evidence shows that less than 20 percent, of the entire body, and less than 20 percent, of exposed areas are affected.  Moreover, no topical or oral corticosteroids were used and no immunosuppressive drugs were used during the appeal period according to the preponderance of the evidence.  In that regard, the reports of medical examinations are most probative.  
The Veteran does not contend that a greater percentage of body area, either exposed or unexposed, is affected.  Moreover, he reported only topical creams used, either unidentified or antifungal.  The Veteran's wife is competent to report observable symptoms.  Although a July 2006 statement by his wife noted itching problems all over his skin, the Board finds the medical examinations which were conducted by unbiased examiners to be more probative due to the potential for self-interest with the wife's statement.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  In sum, to warrant a higher rating, 20 percent or more of the body area must be affected, or systemic therapy must be used.  The evidence here does not support either case.  Therefore, the claim must be denied.  


ORDER

An evaluation in excess of 10 percent for onychomycosis and tinea pedis of the feet is denied.

REMAND

While further delay is regrettable, the Board finds that further development is required prior to adjudicating the Veteran's remaining claims.  See 38 C.F.R. § 19.9 (2016).  With respect to the issue of service connection for an acquired psychiatric disorder, service records show that an April 2005 comprehensive neuropsychiatric examination revealed a cognitive disorder "not otherwise specified" associated with impairment in verbal as well as nonverbal memory as well as attention and concentration, along with a mild deficit in visual motor, visuospatial functioning and in the executive functions.  The diagnosis also stated "rule out PTSD."  The Veteran argues that the cognitive disorder was not present at entry to service.

An October 2015 VA examination was conducted, the result of which found that the Veteran's symptoms do not meet the diagnostic criteria for PTSD under DSM-5 criteria.  A separate diagnosis of obstructive sleep apnea was noted as another mental disorder diagnosis.  No reference to the cognitive disorder noted in service was made.

Given that a comprehensive examination was conducted in service that holds considerable probative weight and the current examiner did not address the evidence, the Board finds that the October 2015 VA examination needs clarification.  Therefore, an addendum opinion is warranted.

With respect to the issue of service connection for GERD, the Board finds the October 2015 examination provided pursuant to the April 2015 Board remand is inadequate.  In that regard, the April 2015 remand directed the AOJ to obtain a medical opinion as to whether the Veteran's GERD was caused or permanently aggravated by his service connected disabilities, including their prescribed anti-inflammatory medication.  The medical opinion obtained addressed the secondary service connection theory without providing rationale for the conclusion.  Thus, the opinion is inadequate.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Also, the opinion was stated in terms of GERD being not "related to" the service connected disorders, and for this reason does not address the issue of aggravation.  Finally, the opinion did not address the July 1991 service medical record indicating early gastroenteritis, as requested by the April 2015 remand directives.  Accordingly, on remand an addendum opinion is warranted.

With respect to the issue of entitlement to a compensable evaluation for hepatitis C, the April 2015 Board remand directed the AOJ to schedule the Veteran for an examination to determine the current severity of the disorder.  No examination for this was scheduled.  Accordingly, on remand an examination must be scheduled. See Stegall v. West, 11 Vet. App. 268 (1998).

Finally, with respect to the evaluation of the lumbar spine disability, the United States Court of Appeals for Veterans Claims (CAVC) in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the CAVC's holding in Correia establishes additional requirements that must be met prior to finding that a VA examination is adequate.  The October 2015 VA examination report here reveals that testing in passive motion and weight-bearing situations were not conducted.  In light of Correia, the Veteran must be provided a new VA examination, which provides testing in active motion, passive motion, weight-bearing, and nonweight-bearing.  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran's claims file to a qualified clinician to provide a medical opinion as to whether it is at least as likely as not that the Veteran has had a cognitive disorder during the appeal period (since October 2005), taking into consideration the April 2005 neuropsychiatric evaluation.  

If such a cognitive disorder is present, and for any other psychiatric disorder that is diagnosed, obtain an opinion as to the following: 

a. Whether it is at least as likely as not that the disorder is an acquired psychiatric disorder (as opposed to a congenital disorder), that had its onset in service or is etiologically related to service.  

b. Whether it is at least as likely as not that the disorder was caused by the Veteran's service-connected sleep apnea.  

c. Whether it is at least as likely as not that the disorder was permanently aggravated by (worsened beyond the natural progression of such disorder) the Veteran's service-connected sleep apnea.  

A rationale for the opinions and conclusions expressed must be provided.

2.  Obtain a medical opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD had its clinical onset during military service or is related to any in-service disease, injury, or event.  In rendering this opinion, the examiner should address the July 1991 service treatment record noting possible early gastroenteritis.

Additionally, the examiner must opine as to the following: 

a. Whether it is at least as likely as not (50 percent probability or more) that the Veteran's GERD was caused by his service-connected lumbar spine disability or bilateral knee disabilities, to include their prescribed anti-inflammatory medication.

b. Whether it is at least as likely as not that the Veteran's GERD was permanently aggravated by (worsened beyond the natural progression of such disorder) his service-connected lumbar spine disability or bilateral knee disabilities, to include their prescribed anti-inflammatory medication.

A rationale for the opinions and conclusions expressed must be provided.

3.  Schedule the Veteran for a VA examination with an appropriately qualified examiner to determine the current extent and severity of the Veteran's service-connected history of hepatitis C with elevated liver enzymes.  All necessary tests should be conducted.

The claims file must be made available to the examiner.  A record of the review of the claims file should be documented in the examination report.  The examiner should provide a rationale for his or her conclusions.

4.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected lumbar spine disability.  The claims file should be made available to the examiner for review in connection with the examination.

The examiner must include testing in the following areas to the extent possible:

   a) Active motion;
   b) Passive motion;
   c) Weight-bearing; and
   d) Nonweight-bearing.
   
If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

5.  Then, readjudicate the claims.  If any decision is adverse to the Veteran, issue a Supplemental Statement of the Case and allow the applicable time for response.  Then, return the case to the Board.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


